Title: From George Washington to Francis Deakins, 13 November 1796
From: Washington, George
To: Deakins, Francis


                        
                            Dear Sir, 
                            Philadelphia 13th Nov 1796
                        
                        Your favor of the 12th Ulto did not get to my hands until I had been arrived in
                            this City, sometime, or it should have received an earlier acknowledgment.
                        It would have been pleasing to me, as much on acct of the esteem I feel for you,
                            as for the satisfaction of viewing my land with more accuracy, to have found you at home. As
                            the case happened, I took only a hasty & superficial view of parts of the Tract.
                        I am very much obliged to you, for the trouble you have taken to obtain a
                            settlement with Mr Jones for the Rents of the above Land, and as it is not in my way to do
                            it, and besides, as I am entirely unacquainted with the circumstances attending the Tenants,
                            in short as I know not what is due from either of them, or from Mr Jones himself, it would
                            render me a very acceptable Service if you would be so obliging as to bring past
                            transactions to a close; and advise me what had best be done in future, relatively to the
                            Rents, the Tenants; and even the Land. With very great esteem I am Dear Sir Your Obedt
                            & Obliged Public Servt
                        
                            Go: Washington
                            
                        
                    